HENLEY, Senior Circuit Judge, with whom JOHN R. GIBSON, Circuit Judge,
joins, dissenting.
Today the court makes bad law.1 It unnecessarily overrules three prior decisions of this court, rejects the reasoning of the Seventh Circuit in Martin and erodes the pronouncements of the Supreme Court in the Steelworkers Trilogy. Its decision may be perceived as doing disservice to the national policies of maintaining industrial peace, avoiding delay and deferring to the expertise of persons acquainted with industry standards and the law of the shop.
In prior decisions, this court has concluded that trust fund disputes requiring interpretation of collective-bargaining agreements initially should be submitted to arbitration.2 Lange-Western Co. v. International Union of Operating Engineers, 650 F.2d 155 (8th Cir.1981); Farmer v. Fisher, 586 F.2d 1226 (8th Cir.1978); see Central Stages, Southeast & Southwest Areas Pension Fund v. CRST, Inc., 641 F.2d 616 (8th Cir.1981); see also Health Care Employees v. Constant Care Community Health Center, Inc., 669 F.2d 213 (4th Cir.1982); Central States, Southeast & Southwest Areas Pension Fund v. Howard Martin, Inc., 625 F.2d 171 (7th Cir.1980); International Brotherhood of Electrical Workers v. Dave’s Electric Service, Inc., 382 F.Supp. 427, 433 (M.D.Fla.1974), remanded on other grounds, 545 F.2d 987 (5th Cir.1977). The court rejects the reasoning of these cases, holding instead that benefit fund trustees may initiate suit in federal court without resort to arbitration, even where the dispute in question involves issues of contract interpretation. I cannot agree with this departure from precedent.
We are told that in the Prosser case the basic question may be the right of the trustees to an audit of company accounts to determine whether appropriate payments have been made, but that Schneider has submitted to audit and that the basic question raised relates to coverage. However, the reach of the court’s opinion is not narrowed to audit issues, and it seems clear that in essence the underlying dispute in *444cases at bar concerns coverage certain employees, for purposes of contribution, under the collective-bargaining agreements.3 This issue, to be properly answered, requires resort to and interpretation of those contracts, and, therefore, under the terms of the agreements must be submitted to arbitration.4
In the Steelworkers Trilogy5 the Supreme Court articulated the strong federal policy favoring arbitrability of labor disputes. This policy, based upon the national goal of industrial peace, see, eg., Gateway Coal Co. v. United Mine Workers, 414 U.S. 368, 377-79,94 S.Ct. 629, 636-37, 38 L.Ed.2d 583 (1974), provides an efficient and expeditious means of dispute resolution in the labor context, utilizing impartial arbitrators possessing specialized knowledge with respect to the industry and issues involved. In my view, this presumption of arbitrability is applicable to the basic dispute from which these appeals stem.
The court, in reaching a contrary result, relies in large part upon recent Supreme Court decisions in the area of national pension policy. Although these opinions do discuss differences between unions and trust funds in this context, the majority concedes, ante, at 441, that the decisions do not compel departure from the prior panel opinions of this court. Indeed, there is nothing in the cited decisions, or the references to legislative history there included, that persuades me to abandon the traditional policy favoring the arbitration of disputes concerning the interpretation of collective-bargaining agreements. Nor do I believe that continued adherence to this policy in present context conflicts to any significant degree with the independence or obligations of the benefit fund trustees. The independence of the trustees is adequately protected not only by case law but also by the mandates of the LMRA and ERISA; further, if after the trustees have requested arbitration the union does not pursue that remedy, or fails to act in the best interest of the fund beneficiaries, the trustees are free to seek redress in the courts.
It is to be remembered that the unions have a duty of fair representation which impels them to invoke the grievance machinery in appropriate circumstances, Central States, Southeast & Southwest Areas Pension Fund v. CRST, Inc., 641 F.2d at 618, and this court should not presume a violation of that duty.6 Rather, it should reject hypothetical and unlikely threats to the independence of the trustees and require the parties first to resort to arbitration, where the law of the shop and the terms of the collective-bargaining agreements may best be interpreted. One need not be clairvoyant to foresee that the spirit of negotiation and compromise that forms the basis for such agreements might be seriously compromised if the parties become aware that the terms of the agreements might be safely ignored or interpreted initially other than through the arbitration machinery.
*445Absent some reasoning more compelling than that which the court has been able to muster, I am unable to justify, much less to join in, its decision.7 Accordingly, I dissent.

. No effort is made to qualify the decision as falling either within or beyond any of the “bad law” categories mentioned by Justice Rehnquist in his dissent in Larkin v. Grendei’s Den, Inc.,-U.S.-,-, 103 S.Ct. 505, 512, 74 L.Ed.2d 297 (1982).


. In contrast, cases involving matters of trust fund administration, such as collection actions, need not be submitted to arbitration. Kg., Layne-Westem Co. v. Int’l Union of Operating Eng’rs, 650 F.2d 155, 158 (8th Cir.1981). Since such disputes do not require the interpretation of a collective-bargaining agreement, the policies justifying deferral to arbitration are largely inapplicable.


. Both suits were found by the district court to involve questions of coverage of certain employees.


. The collective-bargaining agreements at issue provide the definition of the term “covered employees”; indeed, this term is not defined in any of the ancillary documents. The agreements also provide a grievance-arbitration mechanism “should differences arise between the Company and the Union or any employee of the Company as to the meaning or application of the provisions of the Agreement.” This provision is sufficiently broad to encompass the underlying dispute — employee coverage— in the instant cases. See Steelworkers Trilogy, infra note 5 (in light of national policy favoring arbitration, general arbitration provisions are to be broadly construed).


. United Steelworkers of America v. American Mfg. Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960); United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).


. It is, of course, somewhat troubling that the union was apparently decertified as the employees’ representative in No. 80-2117. However, the union still exists, as does its duty of fair representation, and as noted, the trustees would be free to seek judicial redress should resort to arbitration prove unsuccessful.


. Since the instant appeals were submitted, the Sixth Circuit has filed its opinion in Central States, Southeast and Southwest Areas Pension Fund v. Central Transport, Inc., 698 F.2d 802 (6th Cir.1983). To the extent that the considerations in Central Transport parallel those raised here, the views expressed in this dissent appear to be consistent with the reasoning employed by the Sixth Circuit.